Title: John Quincy Adams to Abigail Adams, 30 December 1786
From: Adams, John Quincy
To: Adams, Abigail


     
      My dear Madam
      Cambridge December: 30th: 1786
     
     Three months have now elapsed, since, I have received, one line from Europe; and the only information I have had in all that time, were a couple of paragraphs in the newspapers, the one mentioning your departure from London, and the other your return there; I feel very impatient and anxious for letters, a vessel arrived a few days since; but, I do not hear, that she brought any: if I have been negligent in writing, I have surely had an excuse, and I hope my friends will not punish me, for an involuntary fault. For two complete months, I have not been two miles distant from the spot, where I now write; confined within the walls of a college; having day after day the same scene before my eyes, surrounded by the same objects, and pursuing the same course of studies, what matter could I find to fill up, a sheet of paper? As for public affairs, I have a great aversion, even to thinking of them, and near as we are to Boston, I should know nothing concerning them, if riots, insurrections, and anarchy, were not at this time the only topics of conversation. The people in four or five Counties of this State are distracted, and several hundreds of men, have repeatedly taken arms, and prevented the setting of the court of common pleas. In Worcester, Berkshire, and Hampshire, the people in general are said to be discontented, and to complain of taxation, of the court of common pleas, of the Senate, of the salaries of public officers, and of debts, public and private; all these are, they think, intolerable grievances, and they wish to abolish them. In the other Counties however the people, are quiet, and in general firmly attached to their constitution. Among the rioters that have appeared several times in opposition to the Courts of justice, there has not been one man, of any reputation in the State; and there have been consequently, a number of leaders; three of them, have lately been taken, and, it is probable the others, will soon share the same fate; the insurrections are not immediately dangerous, but our government, has not sufficient vigour and energy, to suppress them at once. There has appeared in the counsel, a degree of timidity and irresolution, which, does no honour to the executive power of a commonwealth. It is said to have arisen chiefly, from the second citizen in the State, who is now distinguished by the ludicrous nick name of the old Lady. I am however in hopes that in two or three months the public tranquillity, will be perfectly restored: I suspect that the present form of government will not continue long; for while the idle, and extravagant, and consequently the poor, complain of its being oppressive, the men of property, and consideration, think the constitution, gives too much liberty to the unprincipled citizen, to the prejudice of the honest, and industrious; the opinion that a pure democracy, appears to much greater advantage, in speculation, than when reduced to practice, gains ground, and bids fair for popularity; I feared that by having received so large a share of my education in Europe, my attachment, to a republican government, would not be sufficient, for pleasing my Countrymen; but I find on the contrary, that I am the best republican here, and with my classmates if I ever have any disputes on the subject, I am always obliged to defend that side of the question.—But, you will have so much political news from other quarters, that I will say no more on that head.
     I received about two months since, a box of books, for which I return, my most grateful acknowledgments: I have not as yet perused them all, but many of them, have been quite serviceable: among the rest were two volumes of a history of the late revolution, in French. I received much pleasure from them, as the author, appears to aim at impartiality, notwithstanding the dedication was to lord Percy: probably there will be a continuation of it, in which case I shall request to have the continuation; the manuscript marginal notes are peculiarly precious to me, and I hope they will not be discontinued in the future Volumes. I have already wrote to beg a set of Blair’s lectures upon rhetoric, and belles lettres; and have nothing further at present to ask, for myself. The government of the university intend to introduce, as a classical book, Enfield’s institutes of natural philosophy; they are contained in a small quarto volume, and they will be necessary for my brother Charles, about nine months hence, and afterwards for Thomas. I suppose Charles will write for them, himself.
     My Brothers, and all the other students, except two or three of my classmates, are absent from college, as we are now in vacation time: the reasons which determined me to remain, here, and several other particulars concerning myself, you will find, in a letter which I am going to write to my Sister; for I address almost all my egotism, to her; and indeed seldom make mention to her of any thing or anybody besides myself. Charles, and Tom, behave, with prudence, and in such a manner as has acquired them the friendship of their classmates, and the approbation of our college government. They are economical in their expences, and attentive to their studies. I was in some fears lest Tom’s youth and inexperience, should lead him into an idle, dissipated way, which is the case, with many of the younger students; but his conduct, ever since his admission, has been so uniformly steady, that I am convinced he will do honour to himself, and merit the applause of his friends, in his academical course.
     
     
      January 11th. 1787.
     
     I am informed that Callahan proposes to sail in a few days, and will therefore close this letter; I have nothing of any consequence to add, except acknowledging the receipt of your favour of Septr: 27th and Octr. 14. but I am still more anxious to hear again, than I was before these letters arrived, as both your letter and my Sister’s, mention that you had been ill since your return from Holland. Another vessel is daily expected from London, and I am extremely impatient to hear that your health is perfectly restored: absence from my friends, I am so much inured to, that I can bear it; but when, a state of suspense with respect to their health is added, it becomes almost intolerable.
     The account of your tour to Mr Hollis’s seat, afforded me much entertainment: and I am very desirous to see that of your journey to Holland; but I know not when, I shall see Mrs Cranch: most probably not within two or three months. Mr: and Mrs: Dumas, I supposed, even before I received your letter, to entertain a more favourable opinion of me, than I am conscious of deserving:—and Miss, you say, look’d kind. Kindness and benevolence, are indeed her characteristics. I never concealed from you the esteem and friendship, which I had, and which I still retain for her; but, (notwithstanding, some shrewd hints, contained in several of my Sisters letters, in which she appears to suspect my independence,) a more tender sentiment than friendship, has not yet gained admision into my breast, and I trust my Reason will for at least seven years to come, preserve my heart as free, as it ever has been.
     Will you present my duty to my Father, to whom I will write soon. To Coll: Smith I wish to be remembered; I have attempted to write to him, but a certain awkwardness, in addressing a person whom I never saw, (though I condemn myself for it) has prevented. My Sister I intend, shall hear directly from me by this opportunity.
     
      Your dutiful, and affectionate Son.
      J. Q. Adams
     
    